[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#133)
CT Page 2213
The plaintiff's motion for summary judgment as to liability only (#133) is granted. The defendant has admitted to liability in his answers to the request for admissions. Such answers are judicial admissions which are conclusively established and may be relied upon in granting a motion for summary judgment. Lyon Billard Company v. Carducci, Superior court, Judicial District of New Haven, Docket No. 368504 (September 18, 1995, Corradino, J.,15 Conn. L. Rptr. 269); Connecticut National Bank v. Nader, Superior Court, Judicial District of Hartford/New Britain at Hartford, Docket No. 373107 (November 21, 1991, Schaller, J., CSCR 1136).
JOHN J.P. RYAN, JUDGE